Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00512-CR

                                      Timothy Paul MURNANE,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 399th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012CR5756
                              Honorable Ray Olivarri, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 27, 2013

DISMISSED

           Appellant filed a motion to dismiss this appeal; the motion is signed by Appellant and his

counsel. See TEX. R. APP. P. 42.2(a). Appellant’s motion is granted and this appeal is dismissed.

See id.; Conners v. State, 966 S.W.2d 108, 110 (Tex. App.—Houston [1st Dist.] 1998, pet. ref’d).


                                                    PER CURIAM

DO NOT PUBLISH